ORDER
The Disciplinary Review Board on November 6, 1996, having filed with the Court its decision concluding that ALLEN C. MARRA of MONTCLAIR, who was admitted to the bar of this State in 1967, should be suspended from the practice of law for a period of three months for his violations of .RPC 1.1(a) (gross neglect); RPC 1.2(a) (failure to abide by a client’s directions); RPC 1.3 (lack of diligence); RPC 1.4(a) (failure to keep client reasonably informed); RPC 8.1(b) (failure to cooperate in the disciplinary process); and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
*651It is'ORDERED that ALLEN C. MARRA is hereby suspended from the practice of law for a period of three months, effective July 28, 1997, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.